

116 HR 3029 IH: Improving Low-Income Access to Prescription Drugs Act of 2019
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3029IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Mr. Olson (for himself, Ms. Barragán, Mr. Marchant, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide transitional coverage and retroactive
			 Medicare part D coverage for certain low-income beneficiaries.
	
 1.Short titleThis Act may be cited as the Improving Low-Income Access to Prescription Drugs Act of 2019. 2.Transitional coverage and retroactive Medicare part D coverage for certain low-income beneficiariesSection 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) is amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by adding after subsection (d) the following new subsection:
				
					(e)Limited income newly eligible transition program
 (1)In generalThe Secretary shall carry out a program to provide transitional coverage for covered part D drugs for LI NET eligible individuals in accordance with this subsection.
 (2)LI net eligible individual definedFor purposes of this subsection, the term LI NET eligible individual means a part D eligible individual who— (A)is a subsidy eligible individual; and
 (B)has not yet enrolled in a prescription drug plan or an MA–PD plan, or, who has so enrolled, but with respect to whom coverage under such plan has not yet taken effect.
 (3)Transitional coverageFor purposes of this subsection, the term transitional coverage means with respect to an LI NET eligible individual— (A)immediate access to covered part D drugs at the point of sale during the period that begins on the first day of the month such individual is determined to be a subsidy eligible individual and ends on the date that coverage under a prescription drug plan or MA–PD plan takes effect with respect to such individual; and
 (B)in the case of an LI NET eligible individual who is a full-benefit dual eligible individual (as defined in section 1935(c)(6)) or a recipient of supplemental security income benefits under title XVI, retroactive coverage (in the form of reimbursement of the amounts that would have been paid under this part had such individual been enrolled in a prescription drug plan or MA–PD plan) of covered part D drugs purchased by such individual during the period that begins on the date that is the later of—
 (i)the date that such individual was first eligible for a low-income subsidy under this part; or (ii)the date that is 36 months prior to the date such individual enrolls in a prescription drug plan or MA–PD plan,
								and ends on the date that coverage under such plan takes effect.(4)Program administration
 (A)Single point of contactThe Secretary shall, to the extent feasible, administer the program under this subsection through a contract with a single program administrator.
 (B)Benefit designThe Secretary shall ensure that the transitional coverage provided to LI NET eligible individuals under this subsection—
 (i)provides access to all covered part D drugs under an open formulary; (ii)permits all pharmacies determined by the Secretary to be in good standing to process claims under the program;
 (iii)is consistent with such requirements as the Secretary considers necessary to improve patient safety and ensure appropriate dispensing of medication; and
 (iv)meets such other requirements as the Secretary may establish. (5)Relationship to other provisions of this title; waiver authority (A)In generalThe following provisions shall not apply with respect to the program under this subsection:
 (i)Paragraphs (1) and (3)(B) of section 1860D–4(a) (relating to dissemination of general information; availability of information on changes in formulary through the internet).
 (ii)Subparagraphs (A) and (B) of section 1860D–4(b)(3) (relating to requirements on development and application of formularies; formulary development).
 (iii)Paragraphs (1)(C) and (2) of section 1860D–4(c) (relating to medication therapy management program).
 (B)Waiver authorityThe Secretary may waive such other requirements of titles XI and this title as may be necessary to carry out the purposes of the program established under this subsection..
			